 1
 2
 3
                                          I CLERK Ua.'~i~TR~~T
 4
 5                                              .JUN 2 92021
 6                                        ':ENTRAL C~S,;,,~; OF
                                                        A~~C~A1
                                                              .
                                          ~Y
 7

 g
             IN THE UNITED STATES DISTRICT COURT
 9
           FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                               Case No. 21-MJ-3017
     UNITED STATES OF AMERICA,
13                               ORDER OF DETENTION
                  Plaintiff,
14
             v.
15
     CHRISTIAN FLORES,
16
                  Defendant.
17
18
19
20
21
22
23
24
25
26
27
28
 1                                            I.

 2          On June 24, 2021, Defendant made his initial appearance in this district, by

 3   consent to appear by video teleconference, on the complaint filed in the Southern

 4   District of    California charging Defendant with importation of a controlled

 5   substance in violation of 21 U.S.C. § 952. Deputy Federal Public Defender David

 6 ~ Wasserman was appointed to represent Defendant. At Defendant's request, the
 7   detention hearing was continued to June 29, 2021.

 8
 9          On June 29, 2021, a detention hearing was held via video teleconference.

10
11          D      On motion ofthe Government [18 U.S.C. § 31420(1)] in a case

12   allegedly involving a narcotics or controlled substance offense with maximum

13   sentence often or more years.

14          O      On motion by the Government or on the Court's own motion

15   [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the

16   defendant will flee.

17          The Court concludes that the Government is entitled to a rebuttable

18   presumption that no condition or combination of conditions will reasonably assure

19   the defendant's appearance as required and the safety or any person or the

20   community [18 U.S.C. § 3142(e)(2)].

21                                            II.

22          The Court finds that no condition or combination of conditions will

23   reasonably assure: ~ the appearance ofthe defendant as required.

24                      ~ the safety of any person or the community.

25                                          III.

26          The Court has considered:(a)the nature and circumstances of the offenses)

27   charged, including whether the offense is a crime of violence, a Federal crime of

28   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
 1   or destructive device;(b)the weight of evidence against the defendant;(c)the

 2   history and characteristics of the defendant; and(d)the nature and seriousness of

 3   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

 4   considered all the evidence adduced at the hearing, the arguments of counsel, and

 5   the report and recommendation of the U.S. Pretrial Services Agency.

 6                                           IV.

 7         The Court bases its conclusions on the following:

 8         As to risk of non-appearance:

 9                O      Defendant's failures to report in connection with a state parole

10   matter in November 2020, while on pretrial release in the instant matter,

11   culminated in his arrest by state authorities on June 15, 2021 and his transfer to

12   federal custody pursuant to a detainer in connection with the instant case.

13                ~      Defendant failed to report to Pretrial Services or the court after

14   conducting a post release interview with Pretrial Services in the Central District on

15   September 21, 2020, and acknowledging that he had a duty to report and failed to

16   submit his bond package to the Court as ordered by the Court.

17                 O     Unrebutted Presumption.

18
19         As to danger to the community:

20                D      Defendant's criminal record includes a felony conviction for

21   burglary in 2017.

22                D      the allegations in the complaint.

23                D      Unrebutted Presumption

24
25
26
27
28

                                               2
 1                                              V.
 Fa         IT IS THEREFORE ORDERED that the defendant be detained until trial

 3    and be transported to the United States District Court for the Southern District of
 4    California for further proceedings.
 5          The Court directed both government counsel and defendant's counsel to
 6    follow up with government counsel in the char~in,~ district re ardin~ Defendant's

 7    transportation to, and arrival in, the char ing district for his next appearance.

 8
 9          The defendant will be committed to the custody ofthe Attorney General for

10    confinement in a corrections facility separate, to the extent practicable, from
11    persons awaiting or serving sentences or being held in custody pending appeal.
12    The defendant will be afforded reasonable opportunity for private consultation
13    with counsel. On order of a Court of the United States or on request of any
14    attorney for the Government, the person in charge of the corrections facility in
15    which defendant is confined will deliver the defendant to a United States Marshal
16    for the purpose of an appearance in connection with a court proceeding.
17 [18 U.S.C. § 3142(1)]
18
      Dated: June 29, 2021                        /s/
19
                                              HON. ALKA SAGAR
20                                            UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                3
